DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/3/2020.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 14, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 3-13, 19-20 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112 set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 4-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Heat Pump Reversing Valve Control Based on the Valve Reversing Pressure and the System Pressure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-13, 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4
Claims 3 and 4 are indefinite because it is not clear if claim 4 properly depends from claim 3 (i.e., are claims 3 and 4 linked, such that claim 3 needs to be performed before claim 4?).  Note that claim 3 depends from claim 2, which offers two exclusive alternatives.  The first alternative appears to apply only to claim 4, while the second alternative appears to apply only to claim 3.  The confusion extends to additional claims depending directly or indirectly from claim 3.  
Claims 7, 10 and 12
The claims recite first through 5th time periods. The distinctions between and/or relationships between all of the time periods cannot be ascertained.  For example, do the first and second time periods run consecutively? Do they overlap?  

	NOTE: Applicant should provide one or more figures that accurately describes the methods being performed in order to resolve the 112(b) rejections.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Parent claim 1 already recites a throttling element and a four way valve.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/065233 to Yamamoto.
Regarding claim 1, Yamamoto teaches a control method of a heat pump system, the heat pump system comprising a throttling element (12) and a four-way valve (8), and the four-way valve having a first state in a case that the heat pump system operates for refrigerating and a second state in a case that the heat pump system operates for heating (this is typical for a heat pump with a four-way valve); 
wherein the control method comprises:
before the four-way valve is switched from the first state to the second state, comparing a reversing pressure difference A of the four-way valve with a current system pressure difference B calculated by a system high pressure and a system low pressure of the heat pump system to obtain a comparison result; and
or 
controlling switching of a state of the four-way valve according to the comparison result, or 
adjusting an opening degree of the throttling element according to the comparison result. (par. 35, the pressure difference between the inlet and outlet of the switching  device is suppressed to be smaller than the allowable pressure difference across the switching device).  

Regarding claim 2, Yamamoto teaches the control method as claimed in claim 1, further comprising:
in a case that the reversing pressure difference A is less than the current system pressure difference B, prohibiting switching the state of the four-way valve, and increasing the opening degree of the throttling element; or
in a case that the reversing pressure difference A is greater than or equal to the current system pressure difference B, switching the four-way valve from the first state to the second state. (see par. 35)

Regarding claim 16,   Yamamoto teaches the control method as claimed in claim 1 wherein the throttling element is an electronic expansion valve. (par. 85, the expansion valve is controllable based on time).

Regarding claim 17, Yamamoto teaches a heat pump system, comprising a throttling element (par. 33) and a four-way valve (8, Fig. 4); wherein, the heat pump system is controlled by a control method as claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763